Exhibit 10.15
HOSTING SERVICES AGREEMENT
This Hosting Services Agreement (the “Agreement”) between LendingClub
Corporation (“LendingClub”) and FOLIOfn Investments, Inc. (“Customer”) is made
effective as of October 6, 2008 (“Effective Date”).
1. Overview.
1.1. General. This agreement states the terms and conditions by which
LendingClub will deliver and Customer will receive the Service provided by
LendingClub, including facilities, bandwidth and managed services. The specific
service to be provided hereunder (the “Service”) is identified in Schedule A,
hereby incorporated by reference into this Agreement.
1.2. Definitions.
(a) “Customer Technology” means Customer’s proprietary technology, including
Customer’s internet operations design, content, software tools, hardware
designs, algorithms, software (in source and object forms), user interface
designs, architecture, class libraries, objects and documentation (both printed
and electronic), know-how, trade secrets and any related intellectual property
rights throughout the world (whether owned by Customer or licensed to Customer
from a third party) and also including any derivatives, improvements,
enhancements or extensions of Customer Technology conceived, reduced to
practice, or developed during the term of this Agreement by Customer.
(b) “Internet Data Center(s)” means any of the facilities used by LendingClub to
provide the Service.
(c) “LendingClub Technology” means LendingClub’s proprietary technology,
including LendingClub services, software tools, hardware designs, algorithms,
software (in source and object forms), user interface designs, architecture,
class libraries, objects and documentation (both printed and electronic),
network designs, know-how, trade secrets and any related intellectual property
rights throughout the world (whether owned by LendingClub or licensed to
LendingClub from a third party) and also including any derivatives,
improvements, enhancements or extensions of LendingClub Technology conceived,
reduced to practice, or developed during the term of this Agreement by either
party.
(d) “Rules And Regulations” means the LendingClub general rules and regulations
governing Customer’s use of the Service, including, but not limited to, on line
conduct.
(e) “Service Commencement Date” means the date LendingClub will begin providing
the Service to Customer, as indicated in a notice of service commencement
delivered by LendingClub to Customer.
2. Delivery of Services; Term; Exclusivity and Notice.
2.1. Delivery of Services. Customer agrees to take, and LendingClub agrees to
provide, the Service during the Initial Term and for any period thereafter, as
specified in paragraph 2.2 below.
2.2. Term.
(a) Term Commencement. The term for the Service will commence on the Service
Commencement Date indicated in the notice of service commencement delivered by
LendingClub to Customer when LendingClub begins providing the Service to
Customer.
(b) Term. Unless earlier terminated as provided herein, this Agreement shall be
effective during the period from the Service Commencement Date until the first
anniversary of the Service Commencement Date, unless terminated earlier in
accordance with Section 10 (the “Term”).
(c) Renewed Term. If no notice of termination is given in accordance with
Section 10 prior to the expiration of the Term, this Agreement shall
automatically renew for a period of one (1) year (“Renewed Term”).
2.3. Exclusivity. The parties acknowledge that Customer has developed an
alternative trading system for notes or securities and that it is constantly
modifying that system. The parties agree that Customer (or any affiliate of
Customer) may, in its sole discretion, operate an alternative trading system (or
similar exchange or system) for the trading of notes or securities by members,
participants, subscribers (or persons of a similar nature) of an Internet-based
social lending platform (howsoever described) that directly or indirectly
competes with LendingClub.
3. Fees. LendingClub shall provide the Service to Customer during the term of
this Agreement for no charge.

 

 



--------------------------------------------------------------------------------



 



4. Confidential Information; Intellectual Property Ownership.
4.1. Confidential Information.
(a) Customer’s Confidentiality Obligation. For so long as this Agreement remains
in effect and for a period of ten (10) years after any expiration or termination
of this Agreement, Customer agrees that it and its managers, employees,
consultants, agents and advisors shall treat confidentially and not disclose, or
permit any affiliate of it or their respective advisors, employees, agents or
representatives to disclose, to any third party any non-public or proprietary
information received from or on behalf of LendingClub or about LendingClub
(“Confidential Information”). Confidential Information will include all
information in tangible or intangible form that is marked or designated as
confidential or that, under the circumstances of its disclosure, should be
considered confidential. Confidential Information also will include, but not be
limited to, LendingClub Technology, Customer Technology, and the terms and
conditions of this Agreement. Further, for the avoidance of doubt, such
Confidential Information shall include any personally identifiable information
about any borrower or lender member of the LendingClub Internet-based social
lending platform, excluding information provided by any lender member to
Customer in the course of establishing or maintaining a brokerage account for
any such person or relating to executing a transaction for any such person.
Customer agrees not to use such Confidential Information for any purpose other
than for the purposes contemplated under this Agreement, without obtaining the
prior written consent of LendingClub, except (i) portions of such information
that are or become generally available to the public other than as a result of
disclosure by Customer in violation of this Agreement, (ii) portions of such
information received on a non-confidential basis from a third party who, to such
recipient’s knowledge, is not prohibited from disclosing the information
pursuant to a confidentiality agreement with, or fiduciary obligations to,
LendingClub, and (iii) for the purpose of making any disclosures required by
applicable law. In the event that such Confidential Information is disclosed in
accordance with this paragraph, Customer agrees to contractually require each
person to whom it has provided such Confidential Information as expressly
permitted hereunder or with the prior written consent of LendingClub to keep
such information confidential and to use and disclose it only in connection with
its performance under this Agreement.
(b) LendingClub’s Confidentiality Obligation. For so long as this Agreement
remains in effect and for a period of ten (10) years after any expiration or
termination of this Agreement, LendingClub agrees that it and its directors,
employees, consultants, agents, representatives and advisors shall treat
confidentially and will not disclose to any third party any Confidential
Information received from or on behalf of Customer or any of its affiliates, or
use such Confidential Information for any purpose other than providing the
Service or for the fulfillment of LendingClub’s obligations under this Agreement
without obtaining the prior written consent of Customer, except (i) portions of
such information that are or become generally available to the public other than
as a result of disclosure by LendingClub in violation of this Agreement, (ii)
portions of such information received on a non-confidential basis from a third
party who, to such recipient’s knowledge, is not prohibited from disclosing the
information pursuant to a confidentiality agreement with, or fiduciary
obligations to, Customer, and (iii) for the purpose of making any disclosures
required by applicable law.
(c) Permitted Disclosure. Notwithstanding paragraphs (a) and (b) above, either
party may disclose Confidential Information received from the other if:
(i) such information is disclosed, in compliance with applicable law, by the
receiving party to its advisors, representatives, agents and employees, acting
in their capacity as such, who have a need to know such Confidential Information
in connection with the performance of this Agreement; provided, however, that
such advisors, representatives, agents and employees shall be required to agree
to abide by the requirements of this Section 4.1 and the receiving party shall
be liable to the other party for any breach of these requirements by its
advisors, employees, agents and representatives; or
(ii) either party determines that it is required by applicable law to disclose
information not otherwise permitted to be disclosed pursuant hereto. In advance
of any such disclosure (to the extent legally permitted and reasonably
practicable), the receiving party shall consult with the other party regarding
such disclosure and seek confidential treatment for such portions of the
disclosure as may be requested by the other party. Such receiving party shall
have no liability hereunder if, prior to the required disclosure, the receiving
party receives a written opinion from its counsel opining that such disclosure
is required by law or regulation. In addition, notwithstanding any other
provision of this Agreement, either party shall be permitted to file a copy of
this Agreement with any governmental authority or securities regulatory body, as
necessary.
(d) Damages Not an Adequate Remedy. Without prejudice to any other rights or
remedies of a party, the parties acknowledge and agree that damages would not be
an adequate remedy for any breach of this Section 4.1 and the remedies of
prohibitory injunctions and other relief are appropriate and may be sought for
any threatened or actual breach of any provision of this Section 4.1. No proof
of special damages shall be necessary for the enforcement of any party’s rights
under this Section 4.1.
4.2. Intellectual Property.
(a) Ownership. Except for the rights expressly granted herein, this Agreement
does not transfer from LendingClub to Customer any LendingClub Technology, and
all right, title and interest in and to LendingClub Technology will remain
solely with LendingClub. Except for the rights expressly granted herein, this
Agreement does not transfer from Customer to LendingClub any Customer
Technology, and all right, title and interest in and to Customer Technology will
remain solely with Customer. LendingClub and Customer each agrees that it will
not, directly or indirectly, reverse engineer, decompile, disassemble or
otherwise attempt to derive source code or other trade secrets from the other
party.
(b) General Skills and Knowledge. Notwithstanding anything to the contrary in
this Agreement, neither party will be prohibited or enjoined at any time from
utilizing any skills or knowledge of a general nature acquired during the course
of providing or receiving the Service, including, without limitation,
information publicly known or available or that could reasonably be acquired in
similar work performed for another.

 

2



--------------------------------------------------------------------------------



 



5. LendingClub Representations and Warranties.
5.1. General. LendingClub represents and warrants that (a) it has the legal
right to enter into this Agreement and perform its obligations hereunder, and
(b) the performance of its obligations and delivery of the Service to Customer
will not violate any applicable U.S. laws or regulations or cause a breach of
any agreements with any third parties.
5.2. Service Performance Warranty. LendingClub warrants that it will perform the
Service in a manner consistent with industry standards reasonably applicable to
the performance thereof.
5.3. No Other Warranty. Except for the express warranties set forth in this
Section 5, the Service is provided on an “as is” basis, and Customer’s use of
the Service is at its own risk. LendingClub does not make, and hereby disclaims,
any and all other express and/or implied warranties, including, but not limited
to, warranties of merchantability, fitness for a particular purpose,
noninfringement and title, and any warranties arising from a course of dealing,
usage, or trade practice. LendingClub does not warrant that the Service will be
uninterrupted, error-free, or completely secure.
5.4. Disclaimer of Actions Caused by and/or Under the Control of Third Parties.
LendingClub does not and cannot control the flow of data to or from
LendingClub’s network and other portions of the internet. Such flow depends in
large part on the performance of internet services provided or controlled by
third parties. At times, actions or inactions of such third parties can impair
or disrupt Customer’s connections to the internet (or portions thereof).
Although LendingClub will use commercially reasonable efforts to take all
actions it deems appropriate to remedy and avoid such events, LendingClub cannot
guarantee that such events will not occur. Accordingly, LendingClub disclaims
any and all liability resulting from or related to such events.
6. Customer Obligations.
6.1. Warranties of Customer.
(a) General. Customer represents and warrants that the performance of its
obligations and use of the Service (by Customer, its customers and users) will
not violate any applicable laws, regulations or the Rules and Regulations or
cause a breach of any agreements with any third parties.
(b) Breach of Warranties. In the event of any material breach of the foregoing
warranty, in addition to any other remedies available at law or in equity,
LendingClub will have the right, in its sole reasonable discretion, to suspend
immediately the Service if deemed reasonably necessary by LendingClub to prevent
any harm to LendingClub and its business. LendingClub will provide notice and
opportunity to cure if practicable depending on the nature of the breach. Once
cured, LendingClub will promptly restore the Service.
6.2. Compliance With Law and Rules and Regulations. Customer agrees that it will
use the Service only for lawful purposes and in accordance with this Agreement.
Customer will comply at all times with all applicable laws and regulations and
the Rules and Regulations, as updated by LendingClub from time to time. The
Rules and Regulations are incorporated herein and made a part hereof by this
reference. LendingClub may change the Rules and Regulations upon fifteen
(15) days’ written notice to Customer. Customer agrees that it has received,
read and understands the current version of the Rules and Regulations. The Rules
and Regulations contain restrictions on Customer’s and Customer’s users’ online
conduct (including prohibitions against unsolicited commercial email) and
contain financial penalties for violations of such restrictions. Customer agrees
to comply with such restrictions and shall use commercially reasonable efforts
to cause Customer’s users to comply with such restrictions. Customer
acknowledges that LendingClub exercises no control whatsoever over the content
of the information passing through Customer’s site(s).
6.3. Restrictions on Use of Services. Customer shall not resell the Service to
any third parties.
7. Insurance.
7.1. LendingClub Minimum Levels. LendingClub agrees to keep in full force and
effect during the term of this Agreement: (i) comprehensive general liability
insurance in an amount standard for the industry and appropriate to cover its
liabilities hereunder and (ii) workers’ compensation insurance in an amount not
less than that required by applicable law. LendingClub agrees that it will
ensure and be solely responsible for ensuring that its contractors and
subcontractors maintain insurance coverage at levels no less than those required
by applicable law and customary in LendingClub’s and its agents’ industries.
8. Limitations of Liability.
8.1. Consequential Damages Waiver. In no event will either party be liable or
responsible to the other for any type of incidental, punitive, indirect or
consequential damages, including, but not limited to, lost revenue, lost
profits, replacement goods, loss of technology, rights or services, loss of
data, or interruption or loss of use of service or equipment, even if advised of
the possibility of such damages, whether arising under theory of contract, tort
(including negligence), strict liability or otherwise.
8.2. Basis of the Bargain; Failure of Essential Purpose. The parties acknowledge
that they each entered into this Agreement in reliance upon the limitations of
liability and the disclaimers of warranties and damages set forth herein, and
that the same form an essential basis of the bargain between the parties. The
parties agree that the limitations and exclusions of liability and disclaimers
specified in this Agreement will survive and apply even if found to have failed
of their essential purpose.

 

3



--------------------------------------------------------------------------------



 



9. Indemnification.
9.1. Customer’s Indemnification of LendingClub. Customer shall defend, indemnify
and hold LendingClub harmless from and against any and all claims, demands,
causes of action, or suits of any nature or character based on any legal theory,
including products liability, strict liability, violation of any federal, state
or local law, rule or regulation, or the sole or concurrent negligence of any
person (“Claims”) to which LendingClub may become subject (including any legal
or other expenses reasonably incurred by it in connection with investigating any
Claim against it and defending any action and any amounts paid in settlement or
compromise, provided Customer shall have given its prior written approval of
such settlement or compromise, which approval shall not be unreasonably withheld
or delayed) that arise, directly or indirectly, from (i) any third party Claim
resulting from any breach by Customer (or its affiliates) of this Agreement or
the failure to perform any activities necessary under this Agreement by any
employee of Customer, (ii) any grossly negligent act or omission to act by any
employee of Customer relating to any activities, if any, performed under this
Agreement, or (iii) Customer’s (or its affiliates’) willful misconduct or fraud.
9.2. LendingClub’s Indemnification of Folio. LendingClub shall defend, indemnify
and hold Customer and its affiliates harmless from and against any and all
Claims to which Customer and its affiliates may become subject (including any
legal or other expenses reasonably incurred by it in connection with
investigating any Claim against it and defending any action and any amounts paid
in settlement or compromise, provided LendingClub shall have given its prior
written approval of such settlement or compromise, which approval shall not be
unreasonably withheld or delayed) that arise, directly or indirectly, from any
third party Claim arising from any activities by Customer, Customer’s affiliates
or Customer’s employees or agents relating to this Agreement (including, for the
avoidance of doubt, any action or claim brought by a regulator or
self-regulatory organization under federal or state securities laws, rules or
regulations), except to the extent such Claim is a result of Customer’s gross
negligence, willful misconduct or fraud (or the gross negligence, willful
misconduct or fraud of any Customer employee) with respect to this Agreement.
9.3. Exclusivity of Remedies. Subject to Sections 4.1(d) and 8, absent actual
fraud or willful misconduct by any of the parties to this Agreement, and except
for matters for which the remedy of specific performance, injunctive relief or
other non-monetary equitable remedies are available, the indemnification rights
provided above shall be the sole and exclusive remedy of the parties under this
Agreement.
10. Termination.
10.1. Termination with Notice. The following parties may terminate this
Agreement:
(a) LendingClub in writing, without cause, effective nine (9) months’ after
notice is sent to Customer, provided, however, this Agreement shall terminate
along with the Services Agreement if the Services Agreement is terminated in
accordance with Section 2.2(a)(i) thereof;
(b) Customer in writing, without cause, effective nine (9) months’ after such
notice is sent to LendingClub;
(c) Either party, in writing, effective immediately, in the event of any
material breach of any warranty, representation or covenant of this Agreement by
the other party which remains uncured thirty (30) days after written notice of
such breach to such other party; or
(d) Either party, upon mutual agreement of the parties.
10.2. Cross-termination. Notwithstanding the foregoing, this Agreement shall
terminate immediately upon the effective termination of the License Agreement
between the parties, dated October 6, 2008 (“License Agreement”) or the Services
Agreement between the parties, dated October 6, 2008.
10.3. Effect of Termination. Upon the effective date of termination of this
Agreement:
(a) LendingClub will immediately cease providing the Service; and
(b) Within thirty (30) days of such termination, each party will return all
Confidential Information of the other party in its possession and will not make
or retain any copies of such Confidential Information except as required to
comply with any applicable legal or accounting record keeping requirement.
10.4. Survival. The following provisions will survive any expiration or
termination of the Agreement: Sections 4.1, 4.2, 5.3, 8, 9, 10.3 and 11.
11. Miscellaneous Provisions.
11.1. Force Majeure. Neither party will be liable for any failure or delay in
its performance under this Agreement due to any cause beyond its reasonable
control, including acts of war, acts of god, earthquake, flood, embargo, riot,
sabotage, labor shortage or dispute, governmental act or failure of the internet
(not resulting from the actions or inactions of LendingClub), provided that the
delayed party: (a) gives the other party prompt notice of such cause, and
(b) uses its reasonable commercial efforts to promptly correct such failure or
delay in performance. If LendingClub is unable to provide Service for a period
of sixty (60) consecutive days as a result of a continuing force majeure event,
Customer may cancel the Service.

 

4



--------------------------------------------------------------------------------



 



11.2. No Lease; Agreement Subordinate to Master Lease. This Agreement is a
services agreement and is not intended to and will not constitute a lease of any
real property. Customer acknowledges and agrees that (i) it has been granted
only a license to use the Internet Data Centers in accordance with this
Agreement; (ii) Customer has not been granted any real property interest in the
Internet Data Centers; (iii) Customer has no rights as a tenant or otherwise
under any real property or landlord/tenant laws, regulations, or ordinances; and
(iv) this Agreement, to the extent it involves the use of space leased by
LendingClub, shall be subordinate to any lease between LendingClub and its
landlord(s).
11.3. Non-Solicitation. During the term of this Agreement and continuing through
the first anniversary of the termination of this Agreement, Customer agrees that
it will not, and will ensure that its affiliates do not, directly or indirectly,
solicit or attempt to solicit for employment any persons employed by LendingClub
or contracted by LendingClub to provide Service to Customer.
11.4. Third Party Beneficiaries. LendingClub and Customer agree that, except as
otherwise expressly provided in this Agreement, there shall be no third party
beneficiaries to this Agreement, including but not limited to the insurance
providers for either party or the customers of Customer.
11.5. Governing Law. This Agreement is made under and will be governed by and
construed in accordance with the laws of the Commonwealth of Virginia (except
that body of law controlling conflicts of law) and specifically excluding from
application to this Agreement that law known as the United Nations Convention on
the International Sale of Goods.
11.6. Severability; Waiver. In the event any provision of this Agreement is held
by a tribunal of competent jurisdiction to be contrary to the law, the remaining
provisions of this Agreement will remain in full force and effect. The waiver of
any breach or default of this Agreement will not constitute a waiver of any
subsequent breach or default, and will not act to amend or negate the rights of
the waiving party.
11.7. Assignment. Customer may not assign its rights or delegate its duties
under this Agreement either in whole or in part without the prior written
consent of LendingClub, and any attempted assignment or delegation without such
consent will be void. LendingClub may assign this Agreement in whole or part.
LendingClub also may delegate the performance of certain Services to third
parties, including LendingClub’s wholly owned subsidiaries, provided LendingClub
controls the delivery of such Services to Customer and remains responsible to
Customer for the delivery of such Services. This Agreement will bind and inure
to the benefit of each party’s successors and permitted assigns.
11.8. Notice. All notices, requests, demands or other communications hereunder
shall be in writing and shall be deemed to have been duly given when transmitted
by facsimile during business hours with proof of confirmation from the
transmitting machine, or delivered by courier or other hand delivery, as
follows:
LendingClub Corporation:
440 North Wolfe Road
Sunnyvale, CA 94085
Attn: Renaud Laplanche, rlaplanche@lendingclub.com
FOLIOfn Investments, Inc.:
8000 Towers Crescent Drive
Suite 1500
Vienna, VA 22182
Attn: Michael Hogan, hoganm@foliofn.com
11.9. Relationship of Parties. LendingClub and Customer are independent
contractors and this Agreement will not establish any relationship of
partnership, joint venture, employment, franchise or agency between LendingClub
and Customer. Neither LendingClub nor Customer will have the power to bind the
other or incur obligations on the other’s behalf without the other’s prior
written consent, except as otherwise expressly provided herein.
11.10. Entire Agreement; Counterparts; Originals. This Agreement, including all
documents incorporated herein by reference, constitutes the complete and
exclusive agreement between the parties with respect to the subject matter
hereof, and supersedes and replaces any and all prior or contemporaneous
discussions, negotiations, understandings and agreements, written and oral,
regarding such subject matter. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together shall constitute one and the same instrument. Once signed, any
reproduction of this Agreement made by reliable means (e.g., photocopy,
facsimile) is considered an original. This Agreement may be changed only by a
written document signed by authorized representatives of LendingClub and
Customer in accordance with this Section 11.10.

 

5



--------------------------------------------------------------------------------



 



Authorized representatives of Customer and LendingClub have read the foregoing
and all documents incorporated therein and agree and accept such terms effective
as of the date first above written.

                      FOLIOfn Investments, Inc.:       LendingClub Corporation:
   
 
                   
Signature:
  /s/ Michael J. Hogan       Signature:   /s/ Renaud Laplanche    
 
                   
Print Name:
  Michael J. Hogan       Print Name:   Renaud Laplanche    
Title:
  Chief Executive Officer and President       Title:   Chief Executive Officer  
  Date:  
October 8, 2008
      Date:   October 6, 2008  

 

6



--------------------------------------------------------------------------------



 



Schedule A
SERVICE
The operation and hosting of the current release and version of LendingClub’s
computer software program as configured for use by FOLIOfn Investments, Inc., to
operate an alternative trading system for the trading of certain notes issued by
LendingClub and held by members of the LendingClub Internet-based social lending
platform who also are customers of Folio, including all related updates,
revisions, error corrections and enhancements thereof which are provided by
LendingClub to Customer.

 

 